PER CURIAM.
Motions have been made for an appeal and a cross-appeal.
The motion for an appeal is from a judgment awarding appellee the sum of $1,039.15 against appellant for aluminum roofing material. The evidence supports the findings of fact of the chancellor that the roofing material was sold to appellant and not to A. E. Sowards Motor Sales, Inc., as appellant claimed. Under CR 52.01 we conclude these findings should not be set aside. It follows that appellee was not compelled to give the 75-days’ notice under KRS 376.010(3) in order to perfect his lien.
The cross-appeal involves the date the interest should commence to run and we believe appellee is entitled to interest at the legal rate from November 4, 1949, the date of filing its complaint, instead of from the date of the judgment on April 19, 1955, as adjudged by the chancellor.
*27Wherefore, the motions for an appeal and a cross-appeal are overruled and the judgment on the appeal is affirmed and the judgment on the cross-appeal, as corrected in respect to the interest item pursuant to this order, is also affirmed.